 Case 1:20-cr-00081-LMB Document 8 Filed 03/30/20 Page 1 of 5 PageID# 30
                                                                                                  RLED
                                                                                              IN OPEN COURT



                                                                                           MAR>0
                    IN THE UNITED STATES DISTRICT COURT FOR THE                         CLERK, U.S. DISTRICT COURT
                             EASTERN DISTRICT OF VIRGINIA                                 ALEXANDRIA, VIRGINIA


                                      Alexandria Division


UNITED STATES OF AMERICA


               V.                                    Case No. l;20-CR-8l


SUSAN ALCANTARA,                                     Hon. Leonie M. Brinkema


               Defendant.


                                  STATEMENT OF FACTS


       The United States and the defendant, SUSAN ALCANTARA,stipulate that the

allegations in the Criminal Information and the following facts are true and correct. The United

States and ALCANTARA further stipulate that had the matter gone to trial, the United States

would have proven the allegations in the Criminal Information and the following facts beyond a

reasonable doubt with admissible and credible evidence.

          1.   From at least in or around January 2017 and continuing to at least in or around

June 2019, Physician-1, with the assistance of ALCANTARA and others, ran a prescription "pill

mill" in the Eastern District of Virginia, at which so-called "patients," many of whom were

actually cash-paying customers, could obtain medically unnecessary prescriptions, including

Schedule II controlled substances, outside the usual course of professional practice.

          2.   From at least in or around January 2017 and continuing to at least in or around

June 2019, Physician-1 held a Commonwealth of Virginia medical license and Drug

Enforcement Administration ("DEA")registration number. Physician-1 practiced medicine at an

addiction/pain treatment clinic and an OBGYN practice, which both operated in the same

location in the Eastern District of Virginia (collectively,"The Medical Practices").

          3.   ALCANTARA was employed as a medical assistant and receptionist at The

                                                 I
  Case 1:20-cr-00081-LMB Document 8 Filed 03/30/20 Page 2 of 5 PageID# 31




Medical Practices from in or around 2016 to in or around June 2019. ALCANTARA worked at


the front desk and was responsible for collecting lab specimens from patients and customers.

ALCANTARA was also a patient ofPhysician-1 since at least in or around 2016.

          4.   ALCANTARA has never been licensed to practice medicine in the

Commonwealth of Virginia, or elsewhere. At no point was ALCANTARA ever legally

authorized to prescribe or dispense scheduled medications, including Schedule II controlled

substances, to anyone.

          5. From at least in or around January 2017 continuing to at least in or around June

2019, ALCANTARA was suffering from an opioid addiction. Physician-1 was aware of

ALCANTARA'S addiction problems, but nonetheless prescribed Schedule II controlled

substances to ALCANTARA and others in ways that caused dependence and addiction.

Physician-1 issued prescriptions for Schedule II controlled substances in dosages and/or in

combinations dangerous to the health and safety of patients, including opioids in excessive and

escalating amounts, rather than providing alternative means of addiction treatment.

          6. From at least in or around January 2017 and continuing to in or around June 2019,

ALCANTARA filled fraudulent prescriptions for Schedule II opioid prescriptions in her own

name and the names of at least four unwitting individuals, without lawful authority, at various

pharmacies located in the Eastern District of Virginia. The prescriptions were issued using

Physician-1's medical credentials and DBA registration number. None ofthe four unwitting

individuals were ever patients of Physician-1, nor did they ever receive the Schedule II pills that

were dispensed and provided to ALCANTARA pursuant to the fraudulent prescriptions.

          7. Despite being aware of ALCANTARA'S opioid addiction. Physician-1 provided

many ofthe prescriptions to ALCANTARA that were written in the names of individuals that
  Case 1:20-cr-00081-LMB Document 8 Filed 03/30/20 Page 3 of 5 PageID# 32




Physician-1 never medically examined. These individuals had never given consent to Physician-

1 that their names could be used to dispense those prescriptions.

          8.   From at least in or around January 2017 continuing to in or around June 2019,

ALCANTARA filled or caused to be filled at least 9,134 Schedule II pills containing oxycodone,

oxycodone-acetaminophen, and hydrocodone-acetaminophen, at pharmacies located in the

Eastern District of Virginia, as summarized in the table below. For example, on or about January

27, 2019, in the Eastern District of Virginia, ALCANTARA fraudulently filled or caused to be

filled a prescription for 90 oxycodone 15 mg pills in her name and a prescription for 90

oxycodone-acetaminophen 10 mg pills in C.A.'s name. ALCANTARA knew that C.A. was not

medically examined by Physician-1, did not receive any ofthe pills, and that both prescriptions

were issued by Physician-1 outside the course of professional practice.

                  Name on              Time Period          Total #of Schedule H
                Prescription                                         Pills
               ALCANTARA         Jan. 2017-May 2019         3,204

               S.T.              Jan. 2017-May 2019         2,650

               C.A.              Jan. 2017-May 2019         1,860

               G.A.              Aug. 2017-June 2019        1,240

               M.C.              April 2019-May 2019        180



          9. From at least in or about Januaiy 2017 and continuing to in or around May 2018,

ALCANTARA fraudulently caused the Virginia Medicaid health care benefit program to pay for

at least some of the 240 oxycodone-acetaminophen and 14 hydrocodone-acetaminophen pills in

her own name,as well as in the name of S.T. without S.T.'s knowledge or consent, using

Physician-l's medical credentials and DEA registration number.

          10. S.T. had health insurance through Medicaid, a public health care benefit program

                                                3
  Case 1:20-cr-00081-LMB Document 8 Filed 03/30/20 Page 4 of 5 PageID# 33




as defined by Title 18, United States Code, Section 24(b). Medicaid paid for some of S.T.'s

Schedule II opioid prescriptions, which were fraudulently obtained by ALCANTARA at

pharmacies in the Eastern District of Virginia. Had the pharmacies been aware that these

prescriptions were fraudulently issued in the name of S.T., the pharmacies would have never

dispensed the prescriptions. But for the actions of ALCTANTARA,the pharmacies would not

have submitted these fraudulent claims to Medicaid for payment.

          11. For example, on or about January 31, 2017, in the Eastern District of Virginia,

ALCANTARA fraudulently filled or caused to be filled a prescription for 30 oxycodone-

acetaminophen 10 mg pills in the name of S.T. ALCANTARA'S actions caused the Virginia

Medicaid health care benefit program to pay for this fraudulent prescription. ALCANTARA

knew that S.T. was not medically examined by Physician-1, did not receive any ofthe pills, and

that the prescription was issued by Physician-1 outside the usual course of professional practice.

          12. During the relevant time period, including in at least October 2018,

ALCANTARA also aided and abetted {i.e., facilitated) the filling and dispensing offraudulent

prescriptions for at least one other individual involved in the scheme. For example, when

pharmacies located in the Eastern District of Virginia called The Medical Practices to verify the

legitimacy of certain prescriptions issued in the name of that individual, ALCANTARA verified

the prescriptions were accurate. However, ALCANTARA knew that the prescriptions were

fraudulent and/or were issued outside the usual course of professional practice.

          13. This Statement of Facts includes those facts necessary to support the plea

agreement between ALCANTARA and the United States. It does not include each and every

fact known to ALCANTARA or to the United States, and it is not intended to be a full

enumeration of all ofthe facts surrounding ALCANTARA'S case.
  Case 1:20-cr-00081-LMB Document 8 Filed 03/30/20 Page 5 of 5 PageID# 34




          14. The acts taken by ALCANTARA in furtherance of the offenses charged in this

case, including the acts described above, were done willfully, knowingly and with specific intent

to violate the law, and were not committed by mistake, accident, or other innocent reason.

                                                     Respectfully submitted,

                                                     G. Zachary Terwilliger
                                                     United States Attorney




                                             By:
                                                     Raj Parekh
                                                     Monika Moore
                                                     Assistant United States Attorneys




       Defendant's Signature: After consulting with my attorney and pursuant to the plea
agreement entered into this day between the United States and me, I hereby stipulate that the
above Statement of Facts is true and accurate, and that had the matter proceeded to trial, the
United States would have proved the same beyond a reasonable doubt.




Date
                                             SUSAN ALCANTARA
                                             Defendant




      Defense Counsel Signatures: I, Shannon S. Quill, am counsel for the defendant(SUSAN
ALCANTARA), in this case. I have carefully reviewed the above Statement of Facts with her.
To my knowledge, her decision to stipulate to these facts is an informed and voluntary one.



Date:         IZ-0
                                             Shannon S. Quill, Esq.
                                             Counsel for the Defendant
